       Case 4:21-cv-00803-LPR Document 5 Filed 09/13/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

DEONTAE MAURICE McCRYST AL                                    PLAINTIFF
ADC #176738

v.                        No. 4:21-cv-803-DPM

KEJUANIA GRAYSON, Program
Specialist, Wrightsville Hawkins
Unit; ASA HUTCHINSON, Governor,
Arkansas; DEXTER PAYNE, Director,
ADC; and EARL, Warden, Wrightsville
Hawkins Unit                                              DEFENDANTS

                                 ORDER
     This case is closely related to Hayes v. Rutledge, 4:21-cv-347-LPR,
the lead case of several cases recently filed in the Eastern District of
Arkansas and later consolidated. Judge Rudofsky has agreed to accept
a transfer and has asked that this case be consolidated with Hayes, too.
That would promote judicial economy. The Court therefore directs the
Clerk to reassign this case to Judge Rudofsky, GENERAL ORDER No. 39,
§ (b)(S), and consolidate this case with Hayes v. Rutledge, et al., 4:21-cv-

347-LPR. All future filings should be made in that case.
     So Ordered.

                                   D .P. Marshall {r.
                                   United States District Judge
